UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):May 6, 2010 Aqua America, Inc. (Exact Name of Registrant Specified in Charter) Pennsylvania (State or Other Jurisdiction of Incorporation) 001-06659 (Commission File Number) 23-1702594 (I.R.S. Employer Identification No.) 762 West Lancaster Avenue Bryn Mawr, Pennsylvania 19010-3489 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(610) 527-8000 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On May 6, 2010, Aqua America, Inc. issued a press release announcing its financial results for the quarter ended March 31, 2010.The full text of such press release is furnished as exhibit 99.1 to this report. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Press Release, dated May 6, 2010, issued by Aqua America, Inc. - 2 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AQUA AMERICA, INC. By: /s/ Roy H. Stahl Name: Roy H. Stahl Title: Chief Administrative Officer and General Counsel Dated:May 7, 2010 - 3 - Exhibit Index Exhibit Exhibit Description Press Release, dated May 6, 2010, issued by Aqua America, Inc. - 4 -
